
	

114 HR 4668 IH: Clarification of Federal Employment Protections Act
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4668
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Ms. Duckworth (for herself, Mr. Cummings, Mr. Hanna, Mr. Connolly, Mr. Lynch, Ms. Norton, Mr. Nadler, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To affirm that Federal employees are protected from discrimination on the basis of sexual
			 orientation or gender identity and to repudiate any assertion to the
			 contrary.
	
	
 1.Short titleThis Act may be cited as the Clarification of Federal Employment Protections Act. 2.Discrimination against Federal employees on the basis of sexual orientation or gender identity prohibitedSection 2302(b)(1) of title 5, United States Code, is amended—
 (1)by striking or at the end of subparagraph (D); (2)by inserting or at the end of subparagraph (E); and
 (3)by adding at the end the following:  (F)on the basis of sexual orientation or gender identity;.
			
